DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected as indefinite because they claim both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Claim 1 recites “ the first pump to pump at a first pump rate…” and the “the second pump to pump at a second pump rate…”.  These appear to be method steps, and thus in an apparatus claim make it unclear as to what specifically is required.
Dependent claims are likewise rejected.
Claim 3 recites “wherein a position of the first valve is changed from opened to closed to stop flow of the fluid through the first flow line after a level of a reactant in the fluid is greater than a fluid reactant threshold.” This appears to be a method step, and thus in an apparatus claim make it unclear as to what specifically is required.
These apparatus claims with be examined as best understood based on the claimed structure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140224474 A1 to Cernosek.
Cernosek discloses
1. A downhole tool 120 comprising: 
at least one inlet (150,110); 
a first pump 140 coupled to the at least one inlet via a first flow line (142),(“ the first pump to pump at a first pump rate to extract fluid via the at least one inlet from a subsurface formation in which a borehole is created and in which the downhole tool is to be positioned”  is not considered to be part of the structure, but as best understood the prior art is capable of the claimed functionality ) ; 
a sample chamber 136 coupled to the inlet via a second flow line 132; and 
a second pump 130 coupled to the inlet  (150 ) via the second flow line 132,( “the second pump to pump at a second pump rate to extract the fluid via the at least one inlet from the subsurface formation and for storage in the sample chamber, wherein the first pump rate is greater than the second pump rate.” is not considered to be part of the structure, but as best understood the prior art is capable of the claimed functionality, furthermore the operational characteristics of the pumps is not considered to be limiting in an apparatus claim.) 
2. The downhole tool of claim 1, wherein the at least one inlet comprises a probe (110,150).
3. The downhole tool of claim 1, further comprising: 
a first valve 145,147 coupled to the first flow line 142, (“wherein a position of the first valve is changed from opened to closed to stop flow of the fluid through the first flow line after a level of a reactant in the fluid is greater than a fluid reactant threshold.”  is not considered to be part of the structure and thus is considered as meeting the limitation
4. The downhole tool of claim 1, wherein the first pump 140 is at a first distance from the at least one inlet and the second pump 130 is at a second distance from the at least one inlet, wherein the first distance is greater than the second distance. (Figure 1)
7. The downhole tool of claim 1, wherein the at least one inlet comprises a focused probe that includes a center probe and an outer guard probe.(Figure 1, as best under stood the arrangement meets the limitation)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140224474 A1 to Cernosek.
	Regarding claim 5, Cernosek discloses the claimed invention except 5. The downhole tool of claim 1, wherein a diameter of the first flow line is greater than a diameter of the second flow line.
	It would have been an obvious matter of design choice to have the diameter of the first flow line be greater than the second flow line , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 6, Cernosek discloses the claimed invention except 6. The downhole tool of claim 1, wherein the second flow line is coated with a reactive component inert material.
	However, the second flow line 130 leads to a sample chamber 136 and It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have made the flow line out of a non reactive material (i.e.  a reactive component inert material.), so that the extracted fluid is not compromised or changed by the fluid line.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140224474 A1 to Cernosek, in view of US 20090183882 A1 to van Zuilekom.
	Regarding claim 8, Cernosek discloses the claimed invention except 8. The downhole tool of claim 1, further comprising: 
a first packer; and 
a second packer, wherein the at least one inlet is positioned between the first packer and the second packer.
van Zuilekom teaches a downhole sampling tool with
 a first packer 102; and 
a second packer 102, wherein the at least one inlet 151, 152 is positioned between the first packer and the second packer.(Figure 8)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Cernosek to have first and second packers above and below the inlet, in view of van Zuilekom, so as a backup to the seals of the probe, and further seal the test probe area to prevent inadvertent contamination from other portions of the wellbore.

Regarding claim 8, Cernosek discloses the claimed invention except 9. The downhole tool of claim 8, 
wherein the at least one inlet comprises a lower inlet and an upper inlet that is positioned above the lower inlet, and 
wherein the lower inlet is coupled to the first flow line and the upper inlet is coupled to the second flow line.
van Zuilekom teaches a downhole sampling tool with
wherein the at least one inlet comprises a lower inlet 152 and an upper inlet 151 that is positioned above the lower inlet, and 
wherein the lower inlet is coupled to the first flow line and the upper inlet is coupled to the second flow line.(See Figure 8-10)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Cernosek to use and arrangement such that wherein the at least one inlet comprises a lower inlet and an upper inlet that is positioned above the lower inlet, and 
wherein the lower inlet is coupled to the first flow line and the upper inlet is coupled to the second flow line, in view of van Zuilekom, for the purpose of flowing fluid into the space between the packers to clean the space prior to sampling [0031].


Allowable Subject Matter
Claims 10-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040231408 A1 discloses a downhole formation sampling tool with a first and second pump [0060-0065] with different rates of pumping.
US 20090101339 A1 discloses  a downhole formation sampling tool with a first and second pump (figure 9) with different rates of pumping (claim 20).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674